CAUSE NO. 1278106


STATE OF TEXAS                    §             IN THE 179TH DISTRICT COURT

vs.                               §             OF

WEBB, WILLIARD K.                 §             HARRIS COUNTY, TEXAS

                                                                      This document contains some
                                                                      pages that are of poor quality
                                      AFFIDAVIT                       at the time of imaging.
BEFORE ME, the undersigned authority personally appeared, who being duly sworn deposed as
follows.
                                                              .        .
        My name is ALISON LEDEE. I am a Deputy District Clerk employee assigned as a
       Deputy Court Clerk of the Criminal Courts Division for the District Clerk's office.

      PROSE Motion titled: MOTION FOR PRODUCTION OF TRIAL TRANSCRIPTS
      CLERKS RECORDS, DOCUMENTS, AND DISCOVERY IN FORMA PAUPERIS was
      received on 6115/15 and presented to court but no ruling was m . On 9/25/2015 court
      made a ruling denying motion titled:().,'cllve...


                                                     ALI




      SWORN TO AND SUBSCRIBED before me on the 2N° day of October, 2015.




                                                               ~ECE~VED ~~
                                                             ©OURT Of CR!MI~V:\t A~P~lS
                                                                   OCT 15 2015
                                                                  I


                                                                 Att»®~ ~rg@~~~, C~rev~
                                                                                                                                                                                     .          :'i




                                                                                                                                                                     .··~




                                          CHR'ts DANIEL ..
                                          CLER'K OF THE' •· ..
                                          l 79th. ·JUDICI·AJ.. DISTRICT COUR'l'
                                    . P.O •. BOX 46.51,
                                    ,. llouacoli; ·"ex\~ :•''7'7210-4651
           . ·'   r~   ,                                                                           <




                                                                                                                   APRIL : 21 /                   2015                                                : ..· r.:
      R~;.WILLARD.KENDALL                                                                         WEBB V. STATE OF                                TEXA~
       T                        ~   ',(   ••••       •••••   '''{';\~~;:.,   ••    ~ :···,;,'.:~-.;:.:: ~J:         ·~-· •    ;;.::-ii
                           ••              :-"; '•   .; --         \1,; ,,. ·~••                                                      - ?.   ·~




· ·
                  5
                       ~-·:Enclosed~ :is                                     t2 ,.: ~·op'i~es                                of 'is'a'td llo) page 'irroEiil~ ''arbh9 "ilh
      •IfEc£'A'RATI~oN'':op.r';IN'AalttTY. 'To                                                                                 P(.\y''i'c'OAsT·.,.                                       ·'
                                                                                      ·.: ..
                                Your time and assistance in this matter is greayly apprecate.



                                                                                                                                                                                                        i'    ~    .    :                :    ..           .   l:      ·~   ·,·
                                                                                                                                                  \ .. RESP.E~_TfP.~~J, ~U.B,M~~~ED
                                                                                                                                                  ~sz!i/dtud'K_U/dZ-·:·
                                                                                                                                                                fl   -         '•    _;_.,.:,     .    ~~-   _-             f   ..~o!~. •· ' ' · .<   ·
                                                                                                                                                                                                                                                                       .      • ~


                                                                                                                                                        WILLARD .K •. ·.WEBB
                                                                                                                                                         Att R'Erf"utiiij\ '#i 1ti12o ·
                                                                                                                                                        '210 1:-, ,,p M ·rtx. ~::- ·.j   ;~ ,-      ""   ;=.
                                                                                                                                                                                                                                                   76367.




      cc: wkw/file
     ,,
,,        \




                                                                                              FILED
                                                                                                  Chris Daniel
                                                                                                 District Clerk
                                                                                                                         ,~··



                                                                                                 SEP 1 7 2015



                                                                                  \                     .



                            IN THE COURT OF CRIMINAL\APPEALS
                                        OF TEXAS     \
                                                       NO. WR-83,464-01


                                             IN RE WILLARD K. WEBB, Relator


                                   ONAP.PLICATION FOR A WRIT OF MANDAMUS
                                  CAUSE NO.l278106 IN THE 179T" DISTRICT COURT
                                             FROM HARRIS COUNTY


                      Per curiam.

                                                            ORDER


                      Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

              jurisdiction of this Court. In it, he contends that he wrote to the Harris County District Clerk

               requesting an estimate of the "total fees" required to purchase copies of requested records, but has

               received no response.

                      In these circumstances, additional facts are needed. Respondent, the District Clerk ofHarris

               County, is ordered to file a response stating whether he received a request from the Relator for a

              . statement of costs for his records. If the District Clerk received such a request, he shall state the

               nature of his response and, ifavailable, provide a copy of the response. If the District Clerk received
                                                                                                     2

such a request and did not respond, he shall provide his rationale for not responding. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.




Filed: September 16, 2015
Do not publish
                 ~-.
,. /

 ,.    ..·
       '     I




                                                                                                                                       FILE COPY




                       SHARON KELLER                                                                                                ABEL ACOSTA
                         PRESIDrNG JUDGE                 COURT OF CRIMINAL APPEALS                                                       CLERK
                                                                                                                                      (512) 463·1551
                                                                P.O. BOX 12308, CAPITOL STATION
                        LAWRENCE E. i\IEYERS
                        CHERYL JOHNSON                                AUSTIN, TEXAS 78711                                           SIAN SCHILHAB
                       ·MIKE KEASLER                                                                                                GENERAL COUNSEL ·
                        BARBARA P. HERVEY                                                                                             . (512)463·1597
                        ELSA ALCALA
                        BERT RICHARDSON
                        KEVIN P. YEARY
                        DAVID NEWELL
                        JUIJGES




                                                                        September 16, 2015
                                                                                                                     FILED
                                                                                                                      Chris Daniel
                          District Clerk Harris County                                                                    D.lstrlct Clerk
                          Chris Daniel
                          Post Conviction/Appeals Section                                                                 SEP 1 7 2015
                          P.O. Box 4651
                          Houston, TX 7721 0-4651
                          *DELIVERED VIA E-MAIL*

                          Re: WEBB, WILLARD K
                          CCA No. WR-83,464-01
                          Trial Court Case No. 1278106

                          The· Court has this day issued an order for the above referenced cause.




                                                                                                   Abel Acosta, Clerk           .

                          cc:     WILLARD K WEBB




                                               SUPREME COURT BUILDING, 201 WEST 14TII STREET, ROOM 106, AUSTIN, TEXAS 78701
                                                                 WEBSITE WWW.'fXCOURTS.GOViCCA.ASPX